PER CURIAM
Petitioner appeals from the trial court’s judgment denying post-conviction relief. He assigns error to (1) the post-conviction court’s rejection of his claims predicated on Crawford v. Washington, 541 US 36, 124 S Ct 1354, 158 L Ed 2d 177 (2004), and (2) the court’s denial of leave to file an amended petition. Petitioner’s first assignment of error is controlled by Peed v. Hill, 210 Or App 704, 153 P3d 125 (2007). With respect to petitioner’s second assignment of error, we determine that the trial court did not abuse its discretion in denying leave to amend.
Affirmed.